Citation Nr: 0031334	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  92-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to July 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1994.  The RO in New York, New York, presently has 
jurisdiction over the appeal.

It appears from the appellant's "Statement in Support of 
Claim" dated in November 1998 that he may have raised a new 
claim seeking VA disability compensation benefits for "gas 
exposure."  In this statement he also referred to his right 
hip and residuals of exposure to cold, but it is clear from 
his contentions of record that these issues are encompassed 
in his appealed claim for the right hip arthritis disorder 
(he claims that exposure to cold in service caused him to 
acquire arthritis in his right hip).  The RO should therefore 
contact the appellant for the purpose of determining whether 
he is claiming service connection for a disability related to 
"gas exposure," and if so, develop and adjudicate the claim 
in accordance with established procedures.

It is also noted that the representative's "Memorandum" 
dated January 3, 2000, indicated that the Board's decision of 
December 16, 1980 was not final because of alleged due 
process rights violations, specifically, the appellant was 
not afforded a personal hearing at the RO in connection with 
that appeal, as was requested in his "Statement in Support 
of Claim" dated in June 1980.  Notwithstanding the fact that 
the record shows that the RO scheduled the appellant for a 
personal hearing on July 11, 1980, at 9:30am, for which he 
failed to appear, the appellant is hereby advised that if he 
desires to pursue this matter further, he must file a motion 
under 38 C.F.R. 20.1400 et seq. (2000) (revision of Board 
decisions on grounds of clear and unmistakable error).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that another 
remand is in order.

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).  In this regard, additional medical 
records may be pertinent to the proper adjudication of the 
appellant's claims.  Of record is a favorable decision by an 
administrative law judge of the Social Security 
Administration (SSA) dated in February 1983, which includes a 
list of exhibits describing the evidence considered by the 
SSA in connection with that agency's award of disability 
benefits to the appellant for his psychiatric disorder.  The 
RO should therefore take action to obtain all records that 
the SSA has on the appellant.  In addition, the RO should 
request that he provide a detailed account of his medical 
treatment provided in the post service period, and, if 
indicated by his response, action should be taken to obtain 
such records that have not been previously associated with 
the record.

Further, while it appears that the appellant's service 
medical and personnel records in the file are complete, in a 
letter dated in April 1997, the Department of Defense agency 
responsible for investigating stressor accounts at that time, 
the U. S. Army & Joint Services Environmental Support Group 
(presently known as the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR)), advised the RO that 
additional information might possibly be found in the 
appellant's Official Military Personnel File (OMPF), which 
would include "orders of personnel actions."  As it does 
not appear that orders of such nature are of record, the RO 
should take action to obtain any additional service records 
that might be available from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Pursuant to the newly 
enacted VCAA, requisition and consideration of all available 
VA and private medical records, as well as any records from 
the SSA, NPRC or other indicated Federal department or 
agency, that might be relevant to an issue on appeal is 
necessary for the adjudication of the appellant's claims for 
VA disability compensation benefits.

With respect to the appellant's claim of entitlement to 
service connection for PTSD, the Board notes that the 
regulation governing such claims, 38 C.F.R. § 3.304(f), was 
amended during the pendency of this appeal.  64 Fed. Reg. 
32807 (June 18, 1999).  The new version of the regulation is 
effective from March 7, 1997, and hence, as this claim was 
still pending on that date, the revised version must be 
considered, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
which has not been done in this case, to include the most 
recent adjudication the claim by supplemental statement of 
the case in July 2000.  One of the changes to section 
3.304(f) stipulates that an award of service connection for 
PTSD depends on whether there is medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), which 
the Board observes is a reference to a diagnosis made on the 
criteria set forth in the DSM-IV.  In lieu of the fact that 
additional evidentiary development will be required, to 
include stressor-verification development, as set forth 
below, the Board believes that the RO should have the 
appellant examined by VA in order to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressors 
and a complete review of all the evidence in the claims file.

The Board notes that precedent holdings of the United States 
Court of Appeals for Veterans Claims (the Court) issued 
during the pendency of this appeal provide additional 
guidance for the adjudication of claims for service 
connection for PTSD, particularly, with respect to non-combat 
stressors, at issue in this case.  See e.g. Patton v. West, 
12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any individual awards or decorations for valor, 
combat experience or combat injuries to establish that he 
engaged in combat with the enemy.  Where a veteran-claimant 
did not serve in combat or the stressor is not related to 
combat, his contentions/testimony of record, standing alone, 
will not be enough to establish the occurrence of the alleged 
stressor.  West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his accounts as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
applicable regulations and manual provisions.  38 C.F.R. 
§ 3.304(d), (f); VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Section 5.14(c) (Feb. 20, 1996).

Although the appellant has provided stressor accounts in 
connection with this PTSD claim, which are non-combat based 
(alleges that he accidentally shot and/or injured two unknown 
civilians/soldiers while on border patrol duty near the 
German-Czechoslovakian border in 1979), in light of the 
Court's precedent holdings cited above, the Board finds that 
it is necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressors upon 
completion of the special development procedures under M21-1, 
Part III, Sec. 5.14(c) for non-combat stressors, and upon 
completion thereof, further medical development to determine 
whether any "behavioral changes" that occurred at or close 
in time to the alleged stressor incidents could possibly 
indicate the occurrence of one or more of the alleged in-
service stressors, as described in detail in the M21-1.  With 
respect to the issue of stressor-verification, it is noted 
that in Suozzi, the Court expressly held that a veteran need 
not prove "every detail" of an alleged stressor.  Id. at 
311.  In Moreau, the Court stated that credible supporting 
evidence of a stressor may be obtained from service records 
or "other sources."  Id. at 395.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the NPRC for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the appellant's 
military service in the Army, and 
specifically, any and all records 
associated with his OMPF, as alluded to 
above.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians of 
his service records in the event NPRC is 
unable to locate these records.  In 
addition, the NPRC should be requested to 
proceed with all reasonable alternative-
source searches which may be indicated by 
this request.  Further, the RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

All attempts to obtain records from the 
NPRC which are ultimately unsuccessful 
should be documented in the claims 
folder, and in accordance with the VCAA, 
§ 5103A(b)(2) and (3), the RO should (1) 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records; and (2) 
continue its efforts to obtain any 
records from the NPRC while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the NPRC would be 
futile.

2.  The RO should contact the SSA for the 
purpose of obtaining any and all medical 
records from that agency which pertain to 
an award of disability benefits to the 
appellant.  The Board is particularly 
interested in obtaining the medical 
records which correspond to the "List of 
Exhibits" from the February 1983 SSA 
decision.  The RO should obtain copies of 
all award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

All attempts to obtain SSA records which 
are ultimately unsuccessful should be 
documented in the claims folder, and in 
accordance with the VCAA, § 5103A(b)(2) 
and (3), the RO should (1) notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records; and (2) continue its 
efforts to obtain any records from the 
SSA while the case is under development 
on remand until it becomes reasonably 
certain that such records cannot be 
obtained because they do not exist or 
until it becomes reasonably certain that 
further efforts to obtain records from 
the SSA would be futile.

3.  In addition, the RO should contact 
the appellant and request the names and 
addresses of all VA and/or private 
physicians and/or medical facilities 
where he has received medical treatment 
in the post service period for his 
psychiatric disorders, to include PTSD, 
as well as for his arthritis and 
hypertension disorders, which have not 
already been associated with the record.  
All VA records identified should be 
obtained pursuant to established 
procedures.  With regard to private 
medical records, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

All attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Further, the RO should contact the 
appellant and inform him that may submit 
any other corroborating evidence he may 
have pertaining to alleged stressors 
experienced during service.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

5.  If indicated by the appellant's 
response, the RO should also request 
follow-up verification of his stressor 
accounts by the USASCRUR.  USASCRUR 
should attempt to verify any detailed 
stressor information provided by the 
appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
amended regulation and caselaw cited in 
the discussion above.  If official 
service records or alternative records 
discussed in M21-1, Part III, Sec. 5.14c 
corroborate the appellant's allegations 
of stressors occurring, the RO should 
specify that information.  The RO should 
also indicate whether any behavioral 
changes that occurred at or close in 
time to the alleged stressor incidents 
could possibly indicate the occurrence 
of one or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, Part III, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

8.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation examination(s) for the 
purpose of addressing the nature and 
etiology of the other non-psychiatric 
disorders for which service connection is 
being sought, as listed on the title page 
of this REMAND.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
of the right hip (claimed as arthritis 
due to in-service exposure to cold 
weather conditions) and cardiovascular 
system (claimed as hypertension), and if 
so, render opinions addressing whether it 
is at least as likely as not that any 
current disability for the disorders 
claimed was incurred in or aggravated 
during the appellant's period of active 
duty military service between June 1977 
and July 1979.  The physician(s) should 
also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

9.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

10.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

11.  After completion of the above, the 
RO should readjudicate the issues on 
appeal with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the PTSD claim must be 
on the merits, as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits, and in accord with the revised 
version of 38 C.F.R. § 3.304(f), as 
amended effective from March 1997.  
Further, with respect to the other 
claims, in the event the RO determines 
that new and material evidence has been 
submitted pursuant to 38 C.F.R. § 3.156, 
the readjudication of these issues must 
be on the merits as well in light of the 
elimination of the well-grounded claim 
requirement by the VCAA.  The RO should 
also carefully consider the benefit of 
the doubt rule as to each issue, and in 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

12.  The appellant is hereby informed 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
or to report for any scheduled 
examination may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

